El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Eladia Feliciano demandó a Gabriel Palerm para que le devolviese una finca urbana que compró con pacto de retro a Claudio Díaz Ortiz como apoderado de la demandante y para que le pague $2,520 como productos de la finca más $10,000 por indemnización de daños y perjuicios. La sen-tencia fué contraria a la demandante y en el recurso de ape-*761lación que contra ella interpuso sostiene que la venta hecha por sn apoderado es nula de acuerdo con lo resuelto por nosotros en el caso de García v. Suro, 19 D. P. R. 755, porque si bien concedió a su yerno y apoderado facultad para vender pura y simplemente sus bienes no lo autorizó para vender con pacto de retro.
Eesulta de los autos que la apelante era dueña de una casa gravada con dos hipotecas a favor de un mismo acree-dor ascendentes ambas a la cantidad de $2,400 y así la vendió personalmente con pacto de retro el 12 de mayo de 1915 a don Arturo García de Luque por la cantidad de $3,000 de los cuales recibió $600 y el comprador retuvo $2,400 para responder de las hipotecas que pesaban sobre la finca. Antes de vencer el término del retro la dueña, también personal-mente, retrotrajo la finca del poder de García de Luque con dinero que su apoderado obtuvo de Gabriel Palerm y en el mismo día, 13 de agosto de 1915, su apoderado y yerno Claudio Díaz Ortiz otorgó a favor de Palerm escritura de venta con pacto de retro por precio de $3,200, de los que el com-prador entregó $800 y retuvo $2,400 para las hipotecas. Al mes siguiente el comprador pagó las dos hipotecas y sus in-tereses de tres meses por estar vencidas de acuerdo con el contrato de hipoteca por no haber sido pagados al acreedor hipotecario tres meses de intereses. La venta con pacto de retro fué inscrita en el registro de la propiedad donde se hizo constar la consumación de la venta al vencimiento del término del retro y también la cancelación de las hipotecas. Después el comprador Palerm hizo obras en la casa por valor de unos $1,600 y cuatro años después de la venta fué que se presentó la demanda que origina este pleito.
En cuanto al poder que la apelante confirió a su yerno Claudio Díaz Ortiz, encontramos en él, entre otras faculta-des, las siguientes: Segundo. Comprar, vender, ceder, per-mutar, dar en pago o en prenda, pignorar, gravar con hipo-tecas^ dichos bienes, otorgando para ello cuantos documentos *762públicos o privados exigiere la índole de los actos realizados. Cuarto. Dar y tomar dinero a préstamo con las garantías personales o hipotecarias qne le sean ofrecidas o exigidas y otorgar los contratos del caso, pública o privadamente.
En vista de lo que liemos expuesto tenemos qne concluir qne no debe ser anulada la venta hecha a Palerm porque en este caso no se confirió al apoderado únicamente la facultad para vender, como en el caso de García v. Suro, supra, sino que además fué autorizado para gravar, hipotecar y para tomar dinero a préstamo con las garantías que le fueren exi-gidas por lo que si la venta con pacto de retro hecha en este caso ha de considerarse como préstamo con la garantía de la finca el apoderado estaba facultado para otorgarla.
Pero si el apoderado no tenía facultad para vender con pacto de retro la apelante está impedida de alegar la nulidad de la venta con pacto de retro hecha por su apoderado por-que con el dinero de Palerm fué que ella retrotrajo la finca que había vendido personalmente a García de Luque y me-diante él obtuvo nuevamente el título de propiedad que ahora alega para demandar a Palerm, recibiendo además el bene-ficio de $200. Además, ella tuvo conocimiento de la venta con pacto de retro hecha por su apoderado, según resulta de la prueba, y declarando en el juicio manifestó que todo lo que hiciera su apoderado está bien hecho y tuvo conoci-miento también de las obras que en la casa hizo Palerm sin que protestara de ellas, siendo todos estos hechos una rati-ficación de los actos de su apoderado, que puede ser expresa o tácita, según el artículo 1629 del Código Civil, preceptivo de que en lo que el mandatario se haya excedido, no queda obligado el mandante sino cuando lo ratifica expresa o táci-tamente ; disponiendo por su parte el artículo 1226 del mismo código que el contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nombre se otor-gue antes de ser revocado por la otra parte contratante.
*763En cnanto al artículo 1278 del mismo texto que cita la apelante al efecto de que se entenderá que hay confirmación tácita cuando con conocimiento de la causa de nulidad y ha-biendo ésta cesado, el que tuviese derecho a invocarla eje-cutase un acto que implique necesariamente la voluntad de renunciarla, tal precepto no es aplicable al presente caso sino a aquéllos a que se refiere el artículo 1267 del mismo Código Civil, o sea, en los que a pesar de existir el consen-timiento de los contratantes, objeto y causa de la obligación, adolecen sin embargo de algunos de los vicios que los inva-lidan con arreglo a la ley.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.